Citation Nr: 1214491	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  11-27 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan



THE ISSUES

1.  Entitlement to service connection for a claimed hearing loss.

2.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from April 1954 to March 1956.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the RO.  

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Veterans Law Judge in March 2012.

These claims are advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The currently demonstrated profound bilateral sensorineural hearing loss is shown as likely as not to be due to exposure to harmful noise levels that began during the Veteran's active service as a pilot during the Korean Conflict.   
 
2.  The currently demonstrated tinnitus is shown as likely as not to be due to the Veteran's exposure to harmful noise levels that began during the Veteran's period of active service as a pilot during the Korean Conflict.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a sensorineural hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


A.  Duty to Notify

VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided VCAA notice on the claims being decided by letters dated in April 2008, December 2009 and February 2010.  The content of these notice letters reflects compliance with pertinent regulatory provisions and case law, noted above.  

Therein, the RO acknowledged the Veteran's claims, notified him of the evidence needed to substantiate those claims, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claims pursuant to that duty.  

The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  

The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

The RO also informed the Veteran that it had attempted to obtain his service medical records on multiple occasions, but had learned that those records are unavailable, having been destroyed in a fire that occurred at the Records Management Center, a military records storage facility.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim). The RO advised the Veteran of the types of documents he could submit to substitute for his service treatment records, including "buddy" statements, to support his claims. 

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent each of the notice letters before initially deciding the Veteran's claims.  They are thus timely.  


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment records and post-service VA treatment records.  However, as previously indicated, it learned that the former records had been destroyed in a fire and are unavailable.  

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened duty for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  

The RO afforded the Veteran a VA examination, during which the examiner addressed the Veteran's assertions of having been exposed to noise during service.   


II.  Analysis

The Veteran seeks service connection for hearing loss and tinnitus allegedly caused by in-service noise exposure.  According to his VA Form 21-526 (Veteran's Application For Compensation And/Or Pension) received in March 2008, written statements dated August 2010, November 2011 and March 2012, and hearing testimony, presented in March 2012, while serving as a pilot on active duty, he was exposed to an extreme amount of hazardous noise (in the cockpit of B-47s, on the flight line daily, checking and refueling aircraft, and when training with 
T-33s, B-29s, KC-97s and B-47s, the latter of which had six jet engines).  Allegedly, his flights lasted between 71/2 and 15 hours and, during cadet training, involved flying with an open canopy.  

The Veteran asserts that, during this time period while on the flight line, he never used ear protection because none was available.  He further contends that, while flying, he used a helmet and a headset, which he turned up to hear.  

Following discharge, the Veteran reported initially working in a public finance company and steel mill as a train operator, which did not expose him to noise.  He asserts that, thereafter, he worked as an aircraft controller and at Greyhound for two years, the latter job involving minimal noise exposure.  He reportedly underwent  hearing tests during this time period, including one in 1976 or 1977 that revealed a 50 percent hearing loss, but added that the records of such tests were destroyed.  He reports that, after 1990, he drove trucks.  

During his hearing, the Veteran testified that he first noticed ringing in his ears while driving Greyhound buses (worked there from 1964 to 1990).  He explained that his left ear was his better ear so when people talked to him, he would turn his left ear toward them.  He also testified that it was hard to say when he first started noticing hearing loss.  Significantly, he added that, following a flight, he noticed that it would take a while for his hearing to return to normal.  See transcript at 6 (Mar. 13, 2012).

The Veteran disputes the RO's finding that his hearing loss and tinnitus are related to 40 years of post-service noise exposure, arguing that no comparison can be made between in-service and post-service noise exposure in the absence of service treatment records.  He asserts that, in any event, serving as a pilot for four years in an environment hazardous to hearing is not comparable to his post-service working environment.  

The Veteran also disputes one basis of the RO's finding that his hearing loss and tinnitus are not related to his active service: that annual hearing testing conducted in service failed to show hearing loss.  

The Veteran points out that, at the time he served on active duty, his service department used whisper tests to determine an individual's hearing acuity, a testing method now known to be unreliable.   

The Veteran's representative requests that reasonable doubt be resolved in the Veteran's favor.

The Board acknowledges the Veteran's assertions, but the evidence in this case, discussed below, does not support granting service connection for hearing loss or tinnitus.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).    

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain chronic conditions, including organic diseases of the nervous system (sensorineural hearing loss), if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of 10 percent within one year of the date of discharge.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).


A.  Hearing Loss

Post-service medical documents, including a report of private audiological evaluation conducted in January 2001, VA treatment records dated in 2008, a VA audiological evaluation conducted in February 2008 and a report of VA examination conducted in April 2010, confirm that the Veteran currently has bilateral sensorineural hearing loss.  The question is thus whether this hearing loss is related to the Veteran's active service or manifested to a compensable degree within a year of the Veteran's discharge from service.  

The Veteran served on active duty from April 1954 to March 1956, including during the Korean conflict as a flight bomber with the 67th Bomber Squadron.  As previously indicated, his service treatment records have been destroyed and are not available, but his statements describing his duties in this capacity and consequent noise exposure are credible, particularly given his military occupational specialty.  Certainly there is no information of record suggesting that his credibility should be questioned.  

The Veteran has not alleged that he experienced hearing loss (other than temporarily, following flights) or tinnitus during active duty.  Rather, he has alleged 
in-service exposure to extreme, hazardous noise.  The Board need not be privy to the Veteran's service treatment records to find that an individual who served in the Veteran's capacity would likely be exposed to such noise.  

Clearly, working on the flight line daily and training with, and flying in, various aircraft clearly would be noisy to the degree described.  Thus, the Board accepts as true that the Veteran was exposed to extreme, hazardous noise during active duty.  

The Veteran alleges that a physician first diagnosed hearing loss in the 1970s, but there are no medical records in the claims file corroborating this assertion (Veteran has indicated that these records are unavailable, having been destroyed).  According to post-service medical evidence that is available, a private audiologist first noted hearing loss in 2001 and a VA audiologist confirmed such loss in February 2008.  In April 2010 during a VA examination, an audiometer revealed the following pure tone thresholds, in decibels:

HERTZ

1000
2000
3000
4000
RIGHT
40
55
65
70
LEFT
30
45
60
85

Based on these findings, the examiner diagnosed normal to profound bilateral, sensorineural hearing loss, which meets the standards of 38 C.F.R. § 3.385.  He is the sole medical professional who has addressed the etiology of this hearing loss.

In a report dated April 2010, he reviewed the records and noted the following reported history provided by the Veteran: (1) having a bilateral hearing loss for 30 years; (2) having military noise exposure with 1000 flight hours on prop and jet engine aircraft; (3) having no hearing disturbances during military service; (4) working in civilian life as an air traffic controller (in an office) and truck and bus driver; and (5) having minimal recreational noise exposure, including secondary to firearms (three to four times) and motorcycle use (one year), lawn mowers and a chainsaw (twice). 

On this record, the VA examiner ruled out a relationship between the Veteran's hearing loss and active service, instead linking the loss to occupational noise exposure and presbycusis at the age of 77 years.  

The VA examiner based this opinion on the following rationale: 
(1) Veteran served as pilot for four years, including from 1952 to 1956; (2) pilots were required to have annual hearing tests to maintain flight status; (3) Veteran does not recall having hearing disturbances during service and thus more likely than not had clinically normal hearing sensitivity throughout his career in service; 
(4) the studies show that hazardous noise exposure has an immediate effect on hearing, initially temporary, but not of delayed onset, or progressive or cumulative; 
(5) the Veteran had less than a 50/50 probability of exiting service with significant hearing loss; (6) the Veteran's four years of noise exposure at a young age is typically insignificant in causing occupational hearing loss; (7) the Veteran reported gradual onset of hearing loss and there is no evidence of continuity of care; (8) the Veteran did not seek an evaluation of his hearing loss until 40 years after service; (9) the noise-induced hearing loss correlates highly with the intensity of the noise and length of exposure to the noise; and (10) the Veteran had four years of in-service exposure and 40+ years of post-service occupational noise exposure.   

However, the Board notes that the examination did not fully address the Veteran's credible lay assertions that he had hearing problems that were related to harmful noise exposure that began during his active service.  

To the extent that noise exposure has been identified as being the likely cause of his profound sensorineural hearing loss in this case, the Board finds the evidence to be in relative equipoise in showing that current hearing loss disability as likely as not is due to his initial and significant exposure to loud noise as a pilot during the Korean Conflict.  

The Veteran's assertions represent the best evidence for linking his hearing loss to his active service, including the noise exposure.  The Veteran is competent to report and describe his exposure to noise.  He is also competent to report when he began having hearing difficulties.  

In resolving all reasonable doubt in the Veteran's favor, service connection of the bilateral hearing loss is warranted.  


B.  Tinnitus

Post-service medical documents, including a VA audiological evaluation conducted in February 2008 and a report of VA examination conducted in April 2010, confirm that the Veteran currently has tinnitus, first diagnosed in 2008.  

Thus, the question is whether this condition is related to a disease or injury of the Veteran's active service, including the conceded in-service noise exposure.  One medical professional, the VA examiner who evaluated the Veteran in April 2010, has addressed this question.  

In a report dated April 2010, he reviewed the records and noted the following reported history provided by the Veteran: (1) the onset of tinnitus was unknown (had for "a long time"); (2) having military noise exposure with 1000 flight hours on prop and jet engine aircraft; (3) no hearing disturbances during military service; (4) performing civilian work as an air traffic controller (in an office) and truck and bus driver; and (5) having minimal recreational noise exposure, including secondary to firearms (three to four times) and motorcycle use (one year), lawn mowers and a chainsaw (twice). 

The examiner ruled out a relationship between the Veteran's tinnitus and active service, instead linking the tinnitus to occupational noise exposure and presbycusis at the age of 77 years.  

The examiner based this opinion on the following rationale: (1) the Veteran served as pilot for four years, including from 1952 to 1956; (2) pilots were required to have annual hearing tests to maintain flight status; (3) the Veteran does not recall having hearing disturbances during service and thus more likely than not had clinically normal hearing sensitivity throughout his career in service; (4) only seldom does noise cause a permanent tinnitus without also causing hearing loss; (5) the literature does not support a claim of delayed-onset tinnitus following an incident of noise exposure; and (6) tinnitus has an immediate onset after significant noise exposure.  The examiner cited to various medical sources and spoke to one by email to support the rationale numbered (4) through (6). 

As noted, the Veteran is competent to report having experienced ringing in his ears and, in this case, has not reported an in-service onset.   

Once again to the extent that the tinnitus is shown to be causally related to the Veteran's long history of harmful noise exposure, the evidence is found to be in relative equipoise in showing that the currently demonstrated tinnitus as likely as not is due to the clearly documented significant noise exposure that began during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


ORDER

Service connection for the bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


